DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Applicant recites many components including: a driving mechanism; a clamp member; an endless drive element; an active part; a non-driven counter roller; and a flexible lance.  However, Applicant does not positively recite said components and then claims said components may not be supplied (the flexible lance, as in claim 17) or may be further coupled therewith (an endless drive element, as in claim 18), thereby giving credence to Examiner’s understanding that an indefiniteness issue exists with the aforementioned components.  Therefore, Examiner will treat these 
Further regarding claim 1, the claim language regarding “for cleaning… or the like” (emphasis added), the phrase "or the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Further regarding claim 1, the term “flexible” in claim 1 is a relative term which renders the claim indefinite. The term “flexible” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Examiner realizes that almost all components have a degree of flexibility, Applicant does not define the standard of what constitutes “flexible”, wherein this becomes indefinite claim language.
Claims 2-13 and 15-18 are rejected for containing the same indefiniteness issues as claim 1, from which they depend.
Regarding claim 2, claim 2 recites the limitation "the clamping element" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 5, claim 5 recites the limitation "the lance" in line 3.  Applicant continuously refers to a flexible lance, has amended the claims in this iteration to claim “flexible lance”, yet here Applicant merely claims “the lance”, therefore an indefiniteness issue exists.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 7, claim 7 recites the limitation "the counter roller frame" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 12, claim 12 recites the limitation "the active parts" in line 2.  Applicant previously refers to a single active part, therefore this claim is indefinite.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 14, Applicant depends this claim from claim 0.  No claim 0 exists, therefore all limitations therein contain antecedent bases issues thereof.
Regarding claim 17, claim 17 recites the limitation "the counter roller" in line 2.  Applicant continuously refers to a non-driven counter roller, has amended the claims in this iteration to claim “non-driven counter roller”, yet here Applicant merely claims “the counter roller”, therefore an indefiniteness issue exists.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 17, claim 17 recites the limitation "the active path" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 17, Applicant claims “when no lance is supplied to the drive system” in line 3.  This claim language represents either an improper broadening of the claim language or that the lance is an intended use limitation, therefore an indefiniteness issue exists.  Furthermore, Examiner asks is this the flexible lance or another lance?
Regarding claim 18, Applicant claims “an endless drive element…”  This claim language represents that the endless drive element may be an intended use limitation, therefore an indefiniteness issue exists.  Applicant should consider positively reciting the claim language in claim 1, from which this claim depends.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,002,120 to Boisture et al. (Boisture).
Regarding claims 1-18, Boisture teaches a device for driving a flexible lance for cleaning a heat exchanger duct (Fig. 1, generally; col. 1, ll. 6-10; col. 2, ll. 18-30) comprising a frame (Fig. 1, part 300) and an endless drive element (see chain at Fig. 1, part 234) with clamp members (Fig. 18, at parts 142 and 132).
The claim language in claims 1-17, regarding the claim language regarding: the driving mechanism; the clamp members; the active part; the non-driven counter rollers; the flexible lance; the counter roller frame; the subframe; and the base member along with language associated therewith are statements regarded as intended use as Applicant does not positively recite said claim language, do not add further structural limitations to the claim language, and because the apparatus of Boisture is capable of performing said intended use, the limitations of the claim are considered to be met.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEE OSTERHOUT whose telephone number is (571)270-7379. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.













BENJAMIN LEE OSTERHOUT
Primary Examiner
Art Unit 1711



/BENJAMIN L OSTERHOUT/Primary Examiner, Art Unit 1711